Case 1:17-cv-01641-CFC Document 50 Filed 07/31/20 Page 1 of 20 PageID #: 1097




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

MARKDUTCHCO 1 B.V.,

     Plaintiff,

            v.                            Civil Action No. 17-1641-CFC

ZETA INTERACTIVE CORP.,

     Defendant.



ZETA INTERACTIVE CORP.,

     Third-Party Plaintiff,

            V.                            Civil Action No. 17-1641-CFC

MARKMIDCO s.AR.L,

     Third-Party Defendant.




William M. Lafferty, John P. DiTomo, Zi-Xiang Shen, MORRIS, NICHOLS,
ARSHT & TUNNELL LLP, Wilmington, Delaware; Stephen M. Juris, Alexandra
Verdi, FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP, New York,
New York

     Counsel for Plaintiff

Patricia A. Winston, MORRIS JAMES LLP, Wilmington, Delaware; John Du
Wors, Nathan Durrance, NEWMAN DU WORS DURRANCE LLP, Seattle,
Washington

     Counsel for Defendant
Case 1:17-cv-01641-CFC Document 50 Filed 07/31/20 Page 2 of 20 PageID #: 1098




William M. Lafferty, John P. DiTomo, Zi-Xiang Shen, MORRIS, NICHOLS,
ARSHT & TUNNELL LLP, Wilmington, Delaware; Stephen M. Juris, Alexandra
Verdi, FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP, New York,
New York

     Counsel for Third-Party Defendant




                       MEMORANDUM OPINION




July 31, 2020
Wilmington, Delaware




                                     11
Case 1:17-cv-01641-CFC Document 50 Filed 07/31/20 Page 3 of 20 PageID #: 1099




                                       COLM F. CONNOLLY
                                       UNITED STATES DISTRICT JUDGE

      Plaintiff MarkDutchCo 1 B.V. filed this lawsuit to compel Defendant Zeta

Interactive Corp. to pay a $3.45 million Holdback Amount MarkDutchCo alleges

Zeta was required to pay under the terms of an Interest Purchase Agreement.

D.I. 1. Zeta filed counterclaims for breach of the Interest Purchase Agreement and

breach of a Resource Services Agreement. D.I. 26. Zeta also filed third-party

claims against Third-Party Defendant Markmidco S.ar. l that are identical to its

counterclaims. D.I. 26.

      MarkDutchCo has moved for judgment on the pleadings or, in the

alternative, summary judgment. D.I. 33. MarkDutchCo and Markmidco have

moved pursuant to Federal Rule of Civil Procedure 12(b)(6) and the doctrine of

forum non conveniens to dismiss respectively the counterclaims and third-party

claims. D.I. 29; D.I. 43. Markmidco has also moved pursuant to Rule 12(b)(5) to

dismiss the third-party claims for insufficient service of process. MarkDutchCo

and Markmidco also seek by their motions an award of fees and costs. D.I. 33 at 1;

D.I. D.I. 32 at 20; D.I. 45 at 12.
Case 1:17-cv-01641-CFC Document 50 Filed 07/31/20 Page 4 of 20 PageID #: 1100




      I will grant MarkDutcho' s motion for summary judgment. 1 I will also grant

MarkDutchCo and Markmidco's motions to dismiss pursuant to Rule 12(b)(6) for

failure to state a claim. I therefore need not and do not address the issues offorum

non conveniens and sufficiency of process raised in the motions. I will deny the

three motions insofar as they seek an award of fees and costs.

I.    BACKGROUND

      The following facts are undisputed. On August 28, 2015, Zeta entered into

an Interest Purchase Agreement (the Purchase Agreement) with Markmidco. D.I.

35 ,r 1; D.I. 39 ,r I. Pursuant to the Purchase Agreement, Zeta acquired

Markmidco's interest in a customer relationship management business (the CRM

Business), which consisted of several companies that provided to retailers email

and text message marketing, database management, and related services. D.I. 35 ,r

2; D.I. 39 ,r 2. Zeta agreed to pay, among other things, $23,000,000 in cash for the

CRM Business. D.I. 35 ,r 3; D.I. 39 ,r 3. The Purchase Agreement permitted Zeta

to hold back at the closing of the transaction and to retain for up to 18 months and

three business days $3,450,000 of the cash payment (the Holdback Amount). D.I.


1
 Federal Rule of Civil Procedure 12(d) states that "[i]f, on a motion under Rule
12(b)(6) or 12(c), matters outside the pleadings are presented to and not excluded
by the court, the motion must be treated as one for summary judgment under Rule
56." MarkDutchCo and Zeta each submitted a concise statement of facts, see D.I.
35; D.I. 39, and in so doing presented matters to the Court outside the pleadings.
Accordingly, I have treated MarkDutchCo' s motion for judgment on the pleadings
as a motion for summary judgment.
                                          2
Case 1:17-cv-01641-CFC Document 50 Filed 07/31/20 Page 5 of 20 PageID #: 1101




35 ,r 4; D.I. 39 ,r 4. Pursuant to§ 6(b)(v) of the Purchase Agreement and a

subsequent assignment of Markmidco' s rights under the Purchase Agreement to

MarkDutchCo, when the eighteen-month-and-three-business-day period expired,

Zeta was obligated to pay MarkDutchCo "an amount equal to the Holdback

Amount[] less the Retained Holdback Amounts." D.I. 1, Ex.• A§ 6(b)(v). The

Purchase Agreement defined "Retained Holdback Amounts" as the amount of

indemnified losses "that are finally determined." D.I. 1, Ex. A § 6(b )(v).

         Under the Purchase Agreement, there were three ways for Zeta to obtain a

final determination of its indemnified losses:

               (i)     by "reach[ing] an agreement in writing" with the
                       other parties to the dispute that created the losses;

               (ii)    by getting "a final and non-appealable order" from
                       "a court of competent jurisdiction[;]" or

               (iii)   by getting "a final non-appealable determination"
                       from "an arbitration or like panel [. ]"

D.I. 1, Ex. A at§ 6(b)(v).

         The Purchase Agreement closed on November 2, 2015. D.I. 35 ,r 5; D.I. 39

,r 5.   At closing, Zeta held back the $3,450,000 Holdback Amount. D.I. 35 ,r 5;

D.I. 39 ,r 5. Pursuant to a side letter agreement between Markmidco,

MarkDutchCo, and Zeta, also dated November 2, 2015 (the Side Letter),

Markmidco assigned its interests in the Purchase Agreement to MarkDutchCo.

D.I. 35 ,I 6; D.I. 39 ,r 6.
                                              3
Case 1:17-cv-01641-CFC Document 50 Filed 07/31/20 Page 6 of 20 PageID #: 1102




      Because the Purchase Agreement closed on November 2, 2015, the eighteen-

month-and-three business day period expired on May 5, 201 7. At no time prior to

the May 5, 2017 deadline did Zeta obtain a "final determination" of any claims

against MarkDutchCo or Markmidco. D.I. 35 ,r 13; D.I. 39 ,r 13.

      On May 1, 201 7, Zeta informed MarkDutchCo that it planned on

withholding the entirety of the Holdback Amount because of various losses it

alleged it had incurred. D.I. 30-1, Ex. 6. Zeta has refused to this date to pay any

portion of the Holdback Amount to MarkDutchCo.

II.   LEGAL STANDARDS

      A.     Summary Judgment

      A court must grant summary judgment "if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law." Fed. R. Civ. P. 56(a). The moving party bears the burden of

demonstrating the absence of any genuine issues of material fact. Celotex Corp. v.

Catrett, 477 U.S. 317,323 (1986). If the burden of persuasion at trial would be on

the non-moving party, then the moving party may satisfy its burden of production

by pointing to an absence of evidence supporting the non-moving party's case,

after which the burden of production then shifts to the non-movant to demonstrate

the existence of a genuine issue for trial. Matsushita Elec. Indus. Co., Ltd. v.




                                          4
Case 1:17-cv-01641-CFC Document 50 Filed 07/31/20 Page 7 of 20 PageID #: 1103




Zenith Radio Corp., 475 U.S. 574, 586-87 (1986); Williams v. Borough of West

Chester, Pa., 891 F.2d 458, 460-61 (3d Cir. 1989).

      Material facts are those "that could affect the outcome" of the

proceeding. Lamont v. New Jers_ey, 637 F.3d 177, 181 (3d Cir. 2011). "[A]

dispute about a material fact is genuine if the evidence is sufficient to permit a

reasonable jury to return a verdict for the nonmoving party." Id. (internal

quotation marks omitted). A non-moving party asserting that a fact is genuinely

disputed must support such an assertion by: "(A) citing to particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations, ... admissions, interrogatory

answers, or other materials; or (B) showing that the materials cited [by the

opposing party] do not establish the absence ... of a genuine dispute ...." Fed. R.

Civ. P. 56(c)(l). The non-moving party's evidence "must amount to more than a

scintilla, but may amount to less (in the evaluation of the court) than a

preponderance." Williams, 891 F.2d at 460-61.

      The court must view the evidence in the light most favorable to the non-

moving party and draw all reasonable inferences in that party's favor. Wishkin v.

Potter, 4 76 F .3d 180, 184 (3d Cir. 2007). "[T]he facts asserted by the nonmoving

party, if supported by affidavits or other evidentiary material, must be regarded as

true ...." Aman v. Cort Furniture Rental Corp., 85 F.3d 1074, 1080 (3d Cir.


                                           5
Case 1:17-cv-01641-CFC Document 50 Filed 07/31/20 Page 8 of 20 PageID #: 1104




1996). If "there is any evidence in the record from any source from which a

reasonable inference in the [nonmoving party's] favor may be drawn, the moving

party simply cannot obtain a summary judgment." Id.

      B.     Motion to Dismiss

      To state a claim upon which relief can be granted a complaint must contain

"a short and plain statement of the claim showing that the pleader is entitled to

relief." Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

the complaint must set forth enough factual matter, accepted as true, to "state a

claim to relief that is plausible on its face." Bell At/. Corp. v. Twombly, 550 U.S.

544, 570 (2007). A claim is facially plausible when the factual content allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). "Threadbare

recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice." Id.

       When considering Rule l 2(b)( 6) motions to dismiss, the court must accept

as true all factual allegations in the complaint and view them in the light most

favorable to plaintiffs. Umland v. PLANCO Fin. Servs., 542 F.3d 59, 64 (3d Cir.

2008). The court, however, is "not bound to accept as true a legal conclusion

couched as a factual allegation." Papasan v. Allain, 478 U.S. 265, 286 (1986)

(citations omitted).


                                          6
Case 1:17-cv-01641-CFC Document 50 Filed 07/31/20 Page 9 of 20 PageID #: 1105




III.   ANALYSIS

       A.    MarkDutchCo's Motion for Summary Judgment

       On May 5, 2017, Zeta was obligated to pay MarkDutchCo "an amount equal

to the Holdback Amount[] less the Retained Holdback Amounts." D.I. 1, Ex. A

§ 6(b)(v). The Purchase Agreement defined "Retained Holdback Amounts" as the

amount of indemnified losses "that are finally determined." D.I. 1, Ex. A§

6(b)(v). There is no dispute that Zeta did not obtain a final determination of its

indemnified losses prior to May 5, 2017. Thus, under the plain language of the

Purchase Agreement, Zeta was obligated to pay MarkDutchCo the entirety of the

Holdback Amount. There is no dispute that Zeta did not pay MarkDutchCo the

Holdback Amount. Therefore, I find that Zeta breached the Purchase Agreement.

       Zeta argues that under§ 6(a) it was only required to provide notice to

MarkDutchCo that it had an indemnification claim prior to the eighteen-month

deadline and that because it sent MarkDutchCo a claim notice on May 1, 2017, it

had the right to retain the Holdback Amount. Under Delaware law, however,

" [s]pecific language in a contract controls over general language, and where

specific and general provisions conflict, the specific provision ordinarily qualifies

the meaning of the general one." DCV Holdings, Inc. v. ConAgra, Inc., 889 A.2d

954,961 (Del. 2005) (citation omitted). In this case,§ 6(a) of the Purchase

Agreement created a contractual 18-month time bar for claims under the Purchase

                                          7
Case 1:17-cv-01641-CFC Document 50 Filed 07/31/20 Page 10 of 20 PageID #: 1106




Agreement and stated that claims under§ 6(a) "shall survive beyond the applicable

date specified herein with respect to any claim for indemnification under this

Section 6(a) ... in the event a Claim Notice with respect to such claim has been

delivered to the applicable Indemnitor on or prior to the Expiration Date." D.I. 1,

Ex. A§ 6(a) (emphasis in original). But§ 6(b)(v) addresses the more specific

circumstance of the Holdback Amount and the requirements for retaining the

Holdback Amount. Thus, under§ 6(a), Zeta's claim notice preserved the claims

for indemnification included in the claim notice. But under§ 6(b)(v) the claim

notice was not sufficient to enable Zeta to retain the Holdback Amount.

      Zeta argues that summary judgment is inappropriate because the language of

the Purchase Agreement is susceptible to different interpretations and a jury should

decide the meaning of the contested portions of the Purchase Agreement. But just

because Zeta has argued for a different interpretation of the contract than

MarkDutchCo has does not mean that Zeta's interpretation is reasonable or the

contract is ambiguous. See Rhone-Poulenc Basic Chems. Co. v. Am. Motorists Ins.

Co., 616 A.2d 1192, 1196 (Del. 1992) ("A contract is not rendered ambiguous

simply because the parties do not agree upon its proper construction."). The plain

language of§ 6(b)( v) supports MarkDutchCo' s interpretation of the Purchase

Agreement:

             Within three (3) Business Days after the eighteen ( 18)
             month anniversary of the Closing Date, Buyer shall pay
                                          8
Case 1:17-cv-01641-CFC Document 50 Filed 07/31/20 Page 11 of 20 PageID #: 1107




              to Seller, by wire transfer of immediately available funds
              to an account or accounts designated by Seller, an
              amount equal to the Holdback Amount, less the Retained
              Holdback Amounts.

D.I. 1, Ex. A§ 6(b)(v) (emphasis in original). The "shall pay" in§ 6(b)(v) clearly

indicates that payment of the Holdback Amount was not discretionary and needed

to be made on May 5, 201 7. Section 6(b )(v) also makes clear that the only portion

of the Holdback Amount that Zeta did not have to pay MarkDutchCo on May 5,

2017 was the "Retained Holdback Amounts," which had to be finally determined.

The Purchase Agreement is not ambiguous; MarkDutchCo' s interpretation of

§ 6(a) and § 6(b )(v) is correct.

      Finally, Zeta argues that it would be absurd to read the Purchase Agreement

as forcing Zeta to get a final determination on claims before it could retain any

portion of the Holdback Amount. But it is not absurd to read the Purchase

Agreement as having different requirements for retaining part of the purchase price

than for making other claims under the Purchase Agreement.

      B.     Mark.DutchCo and Markmidco's Motions to Dismiss2

      Zeta's first set of claims allege breaches of the Resource Services

Agreement. See, e.g., D.I. 26, Counterclaims/Third Party Claims ,I 18. Neither



2
  Zeta's Counterclaims against MarkDutchCo and Third-Party Claims against
Markmidco are identical. See, D.I. 26, Counterclaims/Third Party. I will,
therefore, analyze those claims together.
                                          9
Case 1:17-cv-01641-CFC Document 50 Filed 07/31/20 Page 12 of 20 PageID #: 1108




MarkDutchCo nor Markrnidco, however, were parties to the Resource Services

Agreement, and the Resource Services Agreement only imposed duties on parties

to the agreement. See D.I. 30-1, Ex. 5 at 1. Accordingly, I will dismiss Zeta's

claims for breaches of the Resource Services Agreement. 3

      Zeta's second set of claims allege that MarkDutchCo and Markmidco

breached§ 3(a)(ii)(A) of the Purchase Agreement, titled "Organization and

Existence," which provides:

            CRM Holdco is a Delaware limited liability company duly
            organized, validly existing, and in good standing under the
            laws of Delaware. e-Dialog Singapore Private Ltd. is a
            Singapore limited company duly organized, validly
            existing, and in good standing under the laws of
            Singapore. e-Dialog UK Limited is a United Kingdom
            limited company duly organized, validly existing, and in
            good standing under the laws of the United Kingdom.
            Enterprise Marketing Solutions s.r.o is a Czech Republic
            limited company duly organized, validly existing, and in
            good standing under the laws of the Czech Republic. At
            the Closing, each of the Companies will have all requisite
            corporate power and authority to own, lease and operate
            its properties and assets (including the CRM Assets) and
            to carry on the CRM Business as currently conducted.

3
  Markmidco argued in the alternative that Zeta's third-party claims should be
dismissed under the forum non conveniens doctrine because the Resources
Services Agreement has a forum selection clause that requires any claims related to
the Resource Services Agreement be brought in England. See D.I. 45 at 6.
Because Markmidco was not a party to the Resource Services Agreement, it cannot
invoke the Resource Services Agreement's forum selection clause. In any event,
Zeta appears to have abandoned its Resource Services Agreement claims in its
answering brief. See D.I. 46 at 15 ("Zeta brings this action under the [Interest
Purchase Agreement] and therefore is not bound by the [Resource Services
Agreement's] dispute resolution provisions or forum selection.")
                                        10
Case 1:17-cv-01641-CFC Document 50 Filed 07/31/20 Page 13 of 20 PageID #: 1109




             Each of the Companies is or as of the Closing will be duly
             qualified or licensed to transact business and is in good
             standing in each jurisdiction in which the properties and
             assets (including the CRM Assets) owned, leased or
             operated by such company or the nature of the CRM
             Business conducted by such company makes such
             qualification necessary, except as would not, individually
             or in the aggregate, reasonably be expected to have a
             material adverse effect. Seller has made available to Buyer
             true, complete and correct copies of the certificate of
             incorporation and bylaws (or comparable organizational
             and governing documents) of each of the Companies and
             the certificates, each as amended to the date of this
             Agreement, and each as so made available is in full force
             and effect on the date of this Agreement.

D.I. 1, Ex. A§ 3(a)(ii)(A). Zeta's allegation is that e-Dialog Singapore Private Ltd

and e-Dialog UK Limited (the Supplier Entities) were not "in good standing"

under the laws of their respective countries at the time the Purchase Agreement

was signed. See D.I. 26, Counterclaims/Third Party Claims ,r 17. Zeta alleges that

the Supplier Entities were not "in good standing" within the meaning of§

3(a)(ii)(A) because (1) "the Supplier Entities failed to comply with privacy and

data laws in Singapore and the Personal Data Protection Act," D.I. 26,

Counterclaims/Third Party Claims ,r 17; (2) "the Supplier Entities failed to provide

any invoices to Zeta and failed to adjust the payments Zeta made pursuant to the

Estimate," id.   ,r 20; and (3) "the Supplier Entities regularly misclassified
employees as independent contractors," Id.       ,r 23.   None of these allegations,




                                            11
Case 1:17-cv-01641-CFC Document 50 Filed 07/31/20 Page 14 of 20 PageID #: 1110




however, amounts to the Supplier Entitles not being "duly organized, validly

existing, and in good standing under the laws of' their respective countries.

      "The principles governing contract interpretation are well settled. Contracts

must be construed as a whole, to give effect to the intentions of the parties." Nw.

Nat. Ins. Co. v. Esmark, Inc., 672 A.2d 41, 43 (Del. 1996) (citations omitted). The

context of the phrase "duly organized, validly existing, and in good standing"

makes it clear that "in good standing" refers to whether the Supplier Entities exist

and can do business, not whether they are perfectly compliant with all applicable

law. The heading of the section, "Organization and Existence," is further evidence

that "in good standing" refers to whether these entities exist and can do business.

This reading is also confirmed by other sections of the Purchase Agreement.

Section 6(a) refers to the first three sentences of§ 3(a)(ii)(A) as "Fundamental

Representations"-a description that better fits an assurance that the Supplier

Entities exist and can do business than a guarantee that the Supplier Entities are in

perfect compliance with all applicable law. D.I. 1, Ex. A§ 6(a). And§ 3(a)(ii)(F),

titled "Compliance with Laws; Sufficiency of Permits[,]" addresses the Supplier

Entities' compliance with law applicable to them. Id. at§ 3(a)(ii)(F). Reading "in

good standing" to include compliance with law would render § 3(a)(ii)(F)

surplusage and, therefore, that reading is disfavored. See Veloric v. J.G.

Wentworth, Inc., No. CIV.A. 9051-CB, 2014 WL 4639217, at *9 (Del. Ch. Sept.


                                          12
Case 1:17-cv-01641-CFC Document 50 Filed 07/31/20 Page 15 of 20 PageID #: 1111




18, 2014) ("[Courts] should avoid interpreting a term in an unreasonable way that

would yield an absurd result or that would render other contractual language

superfluous."). Finally, Delaware courts have interpreted "in good standing" in

similar contracts to mean "an entity qualified to do business ...." See Eni

Holdings, LLCv. KBR Grp. Holdings, LLC, No. CV 8075-VCG, 2013 WL

6186326, at *23 (Del. Ch. Nov. 27, 2013). In short, "in good standing" refers to

whether the Supplier Entities exist and can do business in their respective

jurisdictions, and Zeta has not alleged that the Supplier Entities do not exist or are

prohibited from doing business in their respective jurisdictions.

      Zeta's third set of claims allege that the Supplier Entities "regularly

misclassified employees as independent contractors" and that doing so is a breach

of§ 3(a)(ii)(K)(3) of the Purchase Agreement. The representations in

§ 3(a)(ii)(K)(3) are subject to the eighteen-month expiration of representations and

warranties the parties agreed to in§ 6(a). See D.I. 1, Ex. A§ 6(a). The parties

entered into the Purchase Agreement on August 28, 2015. The parties closed on

the Purchase Agreement on November 2, 2015. Zeta's ability to bring claims

under§ 3(a)(ii)(K)(3) ended eighteen months later on May 2, 2017. The first time

Zeta alleged that the Supplier Entities misclassified their employees was when Zeta

filed its Answer on December 18, 2019. Because the representations in §




                                          13
Case 1:17-cv-01641-CFC Document 50 Filed 07/31/20 Page 16 of 20 PageID #: 1112




3(a)(ii)(K)(3) expired two and a half years before Zeta brought these claims, Zeta

cannot allege a breach of contract pursuant to§ 3(a)(ii)(K)(3).

      Zeta argues that it preserved this claim by providing MarkDutchCo with an

"indemnification notice before the time bar" and, therefore, under § 6(b)(iv)(A) of

the Purchase Agreement Zeta has preserved its claim that the Supplier Entities

misclassified their employees. See D.I. 36 at 8. Section 6(b)(iv)(A) sets out three

requirements for a proper claim notice under the Purchase Agreement:

             [T]he party electing to seek indemnity on behalf of such
             Indemnified Person shall promptly transmit to the
            Indemnitor a written notice ("Claim Notice") (i) notifying
             such Indemnitor of such Indemnified Claim and
            requesting indemnity on behalf of such Indemnified
            Person with respect to such Indemnified Claim under
             Section 6{b){i) or 6{b)(ii). as the case may be, (ii) setting
             forth the full name, address for all notices and the
            authorized representatives of such Indemnified Person
            with respect to such Indemnified Claim, and (iii)
            describing in reasonable detail the nature of the
            Indemnified Claim, including a copy of all papers served
            with respect to such Indemnified Claim (if any) and setting
            forth a good faith, non-binding, preliminary estimate of
            the aggregate dollar amount of actual and potential
            Losses that have arisen or may arise pursuant to the
            Indemnified Claim.

D.I. 1, Ex. A§ 6(b)(iv)(A) (underline in original; italics added). Although Zeta's

claim notice went into some detail regarding four claims for indemnification, the

claim notice says nothing about any entity misclassifying employees. See D.I. 30-


                                         14
Case 1:17-cv-01641-CFC Document 50 Filed 07/31/20 Page 17 of 20 PageID #: 1113




1, Ex. 6. Thus, Zeta's claim notice does not "describe in reasonable detail the

nature of' this claim and does not meet the requirements of§ 6(b)(iv)(A).

      In the alternative, Zeta argues that its claim that the Supplier Entities

misclassified their employees is unaffected by Zeta's "failure to strictly follow

formal requirements of the claim notice" because under§ 6(b)(iv)(A) "'[f]ailure to

provide such Claim Notice promptly shall not affect the right of the Indemnified

Person to indemnification hereunder except to the extent the Indemnitor is

materially prejudiced by such failure."' D.I. 36 at 8 (quoting the Purchase

Agreement at§ 6(b)(iv)(A)). But MarkDutchCo and Markmidco have been

materially prejudiced by Zeta's failure to notify them of the nature of Zeta's claims

before now. The time bar for Zeta's claims under the Purchase Agreement was

May 5, 2017. The first time Zeta alleged that the Supplier Entities misclassified

their employees was over two and a half years later. The parties bargained for and

agreed to this contractual time bar. For the time bar to have any content, two and a

half years late must be too late to bring these claims. Holding otherwise would

deprive MarkDutchCo and Markmidco of the benefit of their bargain with Zeta. I

will, therefore, uphold the contractual time bar, and I will dismiss Zeta's claim for

breach of§ 3(a)(ii)(K)(3) of the Purchase Agreement.




                                          15
Case 1:17-cv-01641-CFC Document 50 Filed 07/31/20 Page 18 of 20 PageID #: 1114




      C.     MarkDutchCo and Markmidco's Requests for Fees and Costs

      Both MarkDutchCo and Markmidco have requested an award of fees and

costs under § 6(b )(i) of the Purchase Agreement. See D.I. 32 at 18-20; D.I. 45 at

12. In § 6(b)(i) Zeta agreed to "indemnify, defend and hold harmless Seller ...

from and against all Liabilities incurred by [Seller] arising out of or relating to: (A)

any breach of any representation or warranty made by [Zeta] in this Agreement and

(B) any breach of any agreement of [Zeta] contained in this Agreement." D.I. 1,

Ex. A § 6(b )(i). But § 6(b)(i) is subject to the limitations of§ 6(b)(iii), which

provides:

             Notwithstanding anything in this Agreement to the
             contrary, except in the case of fraud and/or any breach or
             inaccuracy in any Fundamental Representation, Seller
             shall not be obligated to indemnify, defend and hold
             harmless, advance, pay or reimburse the Buyer
             Indemnitees pursuant to Section 6(b)(ii) and Buyer shall
             not be obligated to indemnify, hold harmless, advance, pay
             or reimburse the Seller Indemnitees pursuant to Section
             6(b )(i), in each case, for any Losses {x) if the aggregate
             amount of Losses when taken together with all other
             Losses arising out of the same facts and circumstances, is
             less than $100,000 {each such Claim, a "De Minimis
             Claim") or (y) unless and until the aggregate amount of
             Losses {not including any De Minimis Claims) that would
             otherwise be payable under Section 6{b)(i) and 6{b)(ii) {as
             the case may be) but for this Section 6{b)(iii) equals or
             exceeds $500,000 {the "Deductible"), in which case the
             applicable Indemnitor shall only be required to indemnify,
             hold harmless, advance, pay or reimburse the Buyer
             Indemnitees or Seller Indemnitees, as appropriate, for only
             such Losses in excess of the Deductible.

                                           16
Case 1:17-cv-01641-CFC Document 50 Filed 07/31/20 Page 19 of 20 PageID #: 1115




D.I. 1, Ex. A § 6(b )(iii) (emphasis added). Neither Mark.DutchCo nor Markmidco

has attempted to quantify their losses from litigating Zeta's claims. Thus, I have

no basis to determine that MarkDutchCo or Markmidco' s losses meet the

requirements of§ 6(b)(iii) and do not find that Zeta must indemnify MarkDutchCo

or Markmidco under the Purchase Agreement.

       Alternatively, MarkDutchCo and Markmidco argue that Zeta should cover

their attorneys' fees because "Zeta expressly agreed in the Side Letter that it would

indemnify and hold Plaintiff and its Affiliates harmless for any and all Liabilities

arising out of, relating to, or caused by the eDialog entities" and "Zeta's own

pleadings repeatedly reference the eDialog Suppliers' alleged violations of RSA ..

. ." D.I. 32 at 19.

      The Side Letter provided that

             from and after the Closing, Seller and its Affiliates shall
             bear no Liability arising out of, relating to or caused by the
             Retained eDialog Entities (including, without limitation,
             and for the avoidance of doubt, any operations of the
             Retained eDialog Entities or assets, Contracts or
             employees of the Retained eDialog Entities) and Buyer
             shall indemnify and hold harmless Seller and its Affiliates
             (other than the Retained eDialog Entities) from any such
             Liabilities.

D.I. 35-2, Ex. 4 § 2(c). When the relevant section is read in its totality, it is clear

that the Side Letter terminates MarkDutchCo and Markmidco' s liability "arising

out of, relating to or caused by the Retained eDialog Entities." It does not alter the


                                           17
Case 1:17-cv-01641-CFC Document 50 Filed 07/31/20 Page 20 of 20 PageID #: 1116




American rule and force Zeta to cover MarkDutchCo and Markmidco's attorneys'

fees for litigation related to the eDialog entities.

      Finally, MarkDutchCo and Markmidco have requested that I exercise the

inherent power of the court to award them fees and costs for litigating Zeta's claims.

Although I have been troubled by certain arguments and tactics employed by Zeta's

counsel in this case, I am not persuaded by the briefing that Zeta's conduct justifies

an award of fees and costs.

IV.   CONCLUSION

      For the foregoing reasons, I will grant MarkDutchCo's motion for summary

judgment, MarkDutchCo' s motion to dismiss counterclaims, and Markmidco' s

motion to dismiss third-party claims except insofar as the motions seek an award of

fees and costs.

      The Court will enter an Order consistent with this Memorandum Opinion.




                                            18
